12/01/2020


            IN THE SUPREME COURT OF THE STATE OF MONTANA                                Case Number: DA 20-0550


                                        DA 20-0550


 STATE OF MONTANA,                                                            DEC 0 1 2020
                                                                            Bowen Greenwood
                                                                          Clerk of Supreme Court
                                                                             State of Montana
              Plaintiff and Appellee,

       v.                                                             ORDER

 TIFFANY ORTEGA,

              Defendant and Appellant.


       Representing herself, Tiffany Ortega has filed a verified Petition for an Out-of-Time
Appeal, indicating that she failed to file a timely appeal with this Court. She states that her
attorney in her underlying proceeding "did not allow [her] to go to trial" even though
Tiffany asked several times. She adds that she felt as though her counsel"used [her] mental
illness to persuade [her] into taking a 10[-]year plea instead ofgoing to trial." She includes
copies of her final judgments, and she moves for appointment of counsel.
       M. R. App. P. 4(6) allows this Court to grant an out-of-time appeal "[i]n the
infrequent harsh case and under extraordinary circumstances amounting to a gross
miscarriage ofjustice[.]"
       We secured complete copies of her Judgments as some pages were missing. On
February 7, 2019, the Fourth Judicial District Court, Missoula County, stated that Tiffany
had been charged with five offenses in 2018: (1)criminal endangerment;(2)theft, second
offense;(3)assault;(4)criminal mischief; and (5)resisting arrest. The court dismissed the
last four charges because Tiffany entered a plea of guilty to felony criminal endangerment.
The court committed her to the Department of Health and Human Services(DPPHS)for a
term of ten years with seven suspended. She received 210 days of credit for time served.
The court also sentenced Tiffany for felony theft in a second proceeding and imposed a
concurrent, three-year term to DPHHS.
      Tiffany does not present any legal authority to support her claims that she should
have had a jury trial. She received the benefit of the bargain with a three-year term to
DPPHS,minus the credit for time served, followed by seven years ofprobation. Moreover,
the maximum punishment for her two offenses could have totaled a thirteen-year,
consecutive prison sentence. Sections 45-5-207(3) and 45-6-301(7)(b)(i), MCA. Clearly,
the sentencing court recognized her current mental health challenges in imposing a
commitment to DPPHS as well as suspending a portion of her sentence. Tiffany has not
demonstrated extraordinary circumstances pursuant to M. R. App. P. 4(6) or that a gross
miscarriage ofjustice will occur in the denial of her petition. Therefore,
      IT IS ORDERED that Tiffany's Petition for an Out-of-Time Appeal is DENIED.
      IT IS FURTHER ORDERED that Tiffany's Motion for Appointment of Counsel is
DENIED, as moot.
      The Clerk of this Court is directed to provide a copy of this Order to counsel of
record and to Tiffany Ortega personally.
                       s-+-
       DATED this         day of December, 2020.



                                                               Chief Justi ce


                                                   (9-7/
                                                          % .4z(ct,



                                             2